Pilgrim's Pride Corporation Net Sales by Primary Market Line fortheThree MonthsEnded: The following table sets forth net sales attributable to each of our primary product lines and markets served with those products. We based the table on our internal sales reports and their classification of product types and customers. The information in these tables should be read in conjunction with the information in our SEC filings, including the discussion of our primary product lines and markets served with those products included in our most recent Annual Report on Form 10-K. (in thousands) Dec 27, Dec 27, 2009 2008 (a) Chicken Sales: United States Prepared Foods: Foodservice $ 420,944 $ 494,169 Retail $ 114,866 $ 123,784 Total Prepared Foods $ 535,810 $ 617,953 Fresh Chicken: Foodservice $ 437,782 $ 564,544 Retail $ 225,636 $ 222,029 Total Fresh Chicken $ 663,418 $ 786,573 Export and Other Export: Prepared Foods $ 21,353 $ 22,898 Chicken $ 110,197 $ 154,430 Total Export $ 131,550 $ 177,328 Other Chicken By Products $ 3,427 $ 5,110 Total Export and Other $ 134,976 $ 182,438 Total U.S. Chicken $ 1,334,204 $ 1,586,964 Mexico: $ 127,557 $ 145,242 Total Chicken Sales $ 1,461,761 $ 1,732,207 Total Prepared Foods $ 557,163 $ 640,851 Sale of Other Products U.S. $ 132,500 $ 135,594 Mexico $ 8,473 $ 9,191 Total Other Products $ 140,973 $ 144,784 Total Net Sales $ 1,602,734 $ 1,876,991 (a)On December 1, 2008, the company and certain of its subsidiaries filed voluntary petitions for reorganization under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division. Dec 27, Dec 27, 2009 2008 (a) Chicken Sales: U.S. Chicken Sales: Prepared Foods: Foodservice 31.5 % 31.2 % Retail 8.6 % 7.8 % Total Prepared Foods 40.1 % 39.0 % Fresh Chicken: Foodservice 32.8 % 35.6 % Retail 16.9 % 14.0 % Total Fresh Chicken 49.7 % 49.6 % Export and Other Export: Prepared Foods 1.6 % 1.4 % Chicken 8.3 % 9.7 % Total Export 9.9 % 11.1 % Other Chicken By Products 0.3 % 0.3 % Total Export and Other 10.2 % 11.4 % Total U.S. Chicken 100.0 % 100.0 % (a)On December 1, 2008, the company and certain of its subsidiaries filed voluntary petitions for reorganization under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division. Pilgrim's Pride Corporation Selected Financial Data for the Three Months Ended: Our selected financial data is derived from our financial statements. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 12/27/09 12/27/2008 (c) Income Statement Data: Net sales $ 1,602,734 $ 1,876,991 Non-recurring recoveries - - Asset impairment & restructuring charges 2,877 - Gross margin 82,584 (83,382 ) Goodwill Impairment - - Selling, general and administrative expenses 76,354 92,437 Restructuring and related costs (1,359 ) 2,422 Operating income (loss) 7,589 (178,241 ) Interest expense, net 44,193 39,038 Miscellaneous, net (884 ) (1,440 ) Loss on Early Extinguishment of Debt - - Income (loss) before restructuring & income taxes from continuing operations (35,720 ) (215,839 ) Reorganization items, net 32,726 13,250 Income tax expense (benefit) (102,371 ) 278 Income (loss) from continuing operations 33,925 (229,367 ) Extraordinary charge - net of tax - - Income(loss) from operation of discontinued business, net of tax - 574 Gain on sale of discontinued business, net of tax - - Net income (loss) $ 33,925 $ (228,793 ) Per Common Share Data: Income (loss) from continuing operations $ 0.44 $ (3.10 ) Extraordinary charge - early repayment of debt - - Income(loss) from operation of discontinued business, net of tax - - Gain on sale of discontinued business, net of tax - 0.01 Net Income (loss) $ 0.44 $ (3.09 ) Cash dividends $ - $ - Book value $ 2.41 $ 1.64 Balance Sheet Summary: Working capital $ 658,378 $ 757,781 Total assets $ 3,209,463 $ 3,215,103 Notes payable and current maturities of long-term debt $ 238,072 $ 101,192 Long-term debt, less current maturities $ 1,859,400 $ 41,520 Total debt $ 2,097,472 $ 2,090,565 Senior secured debt (included in Total Debt) $ - $ - Total stockholders' equity $ 186,294 $ 123,039 Cash Flow Summary: Operating cash flow $ (4,057 ) $ (111,737 ) Depreciation & amortization (a) $ 56,705 $ 60,158 Capital expenditures $ 30,463 $ 29,028 Business acquisitions $ - $ - Financing activities, net $ 48,250 $ 119,464 Cashflow Ratios: EBITDA(b) $ 31,015 $ (131,437 ) EBITDA (last four qtrs.) $ 375,432 $ (1,010,348 ) Key Indicators (as a percentage of net sales): Gross margin 5.2 % -4.4 % Selling, general and adminstrative expenses 4.8 % 4.9 % Operating income (loss) 0.5 % -9.5 % Interest expense, net 2.8 % 2.1 % Net income (loss) 2.1 % -12.2 % (a) Includes amortization of capitalized financing costs of approximately $1,437 $1,544 (b) “EBITDA” is defined as the sum of income (loss) from continuing operations plus interest, taxes, depreciation and amortization. “Adjusted EBITDA” is defined as the sum of EBITDA plus restructuring charges and reorganization items. EBITDA is presented because it is used by us and we believe it is frequently used by securities analysts, investors and other interested parties, in addition to and not in lieu of results prepared in conformity with accounting principles generally accepted in the US (“GAAP”), to compare the performance of companies. We believe investors would be interested in our Adjusted EBITDA because this is how our management analyzes EBITDA from continuing operations. The Company also believes that Adjusted EBITDA, in combination with the Company's financial results calculated in accordance with GAAP, provides investors with additional perspective regarding the impact of certain significant items on EBITDA and facilitates a more direct comparison of its performance with its competitors. EBITDA and Adjusted EBITDA are not measurements of financial performance under GAAP. They should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net income as indicators of our operating performance or any other measures of performance derived in accordance with GAAP. Net Income from continuing operations $ 33,925 $ (229,367 ) Add: Income Tax Expense (benefit) (102,371 ) 278 Interest expense, net 44,193 39,038 Depreciation and amortization from continued operations 56,705 60,158 Minus: Amortization of capitalized financing costs 1,437 1,544 EBITDA $ 31,015 $ (131,437 ) Add: Restructuring charges, net 1,518 2,422 Reorganization items, net 32,726 13,250 Adjusted EBITDA $ 65,259 $ (115,765 ) (c) On December 1, 2008, the company and certain of its subsidiaries filed voluntary petitions for reorganization under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division. Pilgrim's Pride Corporation Sales Segments forThree MonthsEnded: Our chickensegment and our sales of other product segment include sales of products that weproduce and purchase for resale in the United States and Mexico.Both of these segments conduct separate operations in the United States and Mexico andare reportedas two seprarate geographical areas. Our turkey segment includes sales of turkey products producedand purchased for resale. Our turkey operations are exclusively in the United States. Inter-area sales and inter-segment sales, which are not material, are accounted for at prices comparable to normal trade customer sales. Fixed assets by segment and geographic area are those assets which are used in our operations in each segment or area. Corporate assets are included with chicken and other products. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. (In thousands) 12/27/2009 12/27/2008 (b) Net Sales to Customers: Chicken: United States $ 1,334,205 $ 1,586,965 Mexico 127,556 136,051 Sub-total 1,461,761 1,723,016 Other Products: United States 132,500 144,784 Mexico 8,473 9,191 Sub-total 140,973 153,975 Total $ 1,602,734 $ 1,876,991 Operating Income: Chicken: United States $ 2,956 $ (179,448 ) Mexico (3,655 ) (7,217 ) Sub-total (699 ) (186,665 ) Other Products: United States 8,199 8,965 Mexico 1,607 1,881 Sub-total 9,806 10,846 Operational Restructuring Charges (2,877 ) - Administrative Restructuring Items, net 1,359 (2,422 ) Total $ 7,589 $ (178,241 ) Depreciation and Amortization: (a) Chicken: United States $ 50,216 $ 53,609 Mexico 2,274 2,437 Sub-total 52,490 56,046 Other Products: United States 4,160 4,054 Mexico 55 58 Sub-total 4,215 4,112 Total $ 56,705 $ 60,158 Total Assets: Chicken: United States $ 2,665,163 $ 2,674,592 Mexico 377,674 343,794 Sub-total 3,042,837 3,018,386 Other Products: United States 162,927 192,708 Mexico 3,699 4,009 Sub-total 166,626 196,717 Total $ 3,209,463 $ 3,215,103 Capital Expenditures: Chicken: United States $ 30,153 $ 18,493 Mexico 491 120 Sub-total 30,644 18,613 Other Products: United States (181 ) 10,415 Mexico - - Sub-total (181 ) 10,415 Total $ 30,463 $ 29,028 (a)Includes amortization of capitalized financing costs of approximately $1,437 $ 1,544 (b) On December 1, 2008, the company and certain of its subsidiaries filed voluntary petitions for reorganization under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division.
